            Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 CITIZENS FOR RESPONSIBILITY AND
 ETHICS IN WASHINGTON,
 1101 K Street, NW, Suite 201
 Washington, DC 20005,

                       Plaintiff,

                       v.
                                                         Civil Action No. __________
 U.S. DEPARTMENT OF JUSTICE,
 950 Pennsylvania Avenue, NW
 Washington, DC 20530,

 U.S. DEPARTMENT OF HOMELAND
 SECURITY,
 245 Murray Lane, SW
 Washington, DC 20528,

 U.S. DEPARTMENT OF DEFENSE,
 1600 Pentagon 3E788
 Washington, DC 20301-1600,

 U.S. DEPARTMENT OF THE ARMY,
 104 Army Pentagon
 Washington, DC 20310-0104, and

 U.S. DEPARTMENT OF THE INTERIOR,
 1849 C Street, NW
 Washington, DC 20240,

                       Defendants.


             COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       1.      Plaintiff Citizens for Responsibility and Ethics in Washington (“CREW”) brings

this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, seeking records

relating to the January 6, 2021 insurrection at the U.S. Capitol from Defendants U.S. Department

of Justice (“DOJ”), U.S. Department of Homeland Security (“DHS”), U.S. Department of
             Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 2 of 16




Defense (“DOD”), U.S. Department of the Army (“Army”), and U.S. Department of the Interior

(“Interior”).

        2.      CREW seeks declaratory relief that Defendants have violated FOIA by failing to

timely respond to CREW’s requests, and injunctive relief requiring Defendants to immediately

process and release the requested records.

                                     Jurisdiction and Venue

        3.      This Court has subject-matter jurisdiction and personal jurisdiction under 5

U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). The Court also has jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202.

        4.      Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).

                                              Parties

        5.      Plaintiff CREW is a non-profit, non-partisan organization organized under section

501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the rights of citizens

to be informed about the activities of government officials and agencies, and to ensuring the

integrity of government officials and agencies. CREW seeks to empower citizens to have an

influential voice in government decisions and in the government decision-making process

through the dissemination of information about public officials and their actions. To advance its

mission, CREW uses a combination of research, litigation, and advocacy. As part of those

efforts, CREW uses government records it obtains under FOIA.

        6.      Defendant DOJ is an agency within the meaning of 5 U.S.C. § 552(f)(1). The

Federal Bureau of Investigation (“FBI”) is a component of DOJ. DOJ has possession, custody,

and control of records responsive to CREW’s FOIA requests.




                                                  2
             Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 3 of 16




        7.       Defendant DHS is an agency within the meaning of 5 U.S.C. § 552(f)(1). The

U.S. Secret Service (“Secret Service”), the Federal Protective Service (“FPS”), and the Office of

Intelligence & Analysis (“I&A”) are components of DHS. DHS has possession, custody, and

control of records responsive to CREW’s FOIA request.

        8.       Defendant DOD is an agency within the meaning of 5 U.S.C. § 552(f)(1). DOD

has possession, custody, and control of records responsive to CREW’s FOIA requests.

        9.       Defendant Army is an agency within the meaning of 5 U.S.C. § 552(f)(1). The

Army has possession, custody, and control of records responsive to CREW’s FOIA requests.

        10.      Defendant Interior is an agency within the meaning of 5 U.S.C. § 552(f)(1). The

U.S. Park Police (“Park Police”) is a component of Interior. Interior has possession, custody, and

control of records responsive to CREW’s FOIA request.

                                           Factual Background

        11.      On January 6, 2021, a violent mob of Trump supporters stormed the U.S. Capitol

Building to prevent Congress from certifying the results of the 2020 presidential election. 1

        12.      The horrific attack led to multiple deaths and injuries, defacement of government

property, and removal of sensitive government records. 2 It is regarded as the most significant

breach of the U.S. Capitol since the War of 1812. 3

        13.      Soon after January 6, it became clear that the insurrection had been openly

planned for weeks in advance, raising widespread concern about the government’s lack of

security preparedness. 4


1
  Associated Press Timeline of events at the Capitol, Associated Press, Jan. 6, 2021, https://bit.ly/396br3O.
2
  Id.
3
  John Haltiwanger, The attempted coup by a pro-Trump mob was the most significant breach of the Capitol since
the War of 1812, Business Insider, Jan. 6, 2021, https://bit.ly/2OdsEka.
4
  Logan Jaffe, Capitol Rioters Planned for Weeks in Plain Sight. The Police Weren’t Ready, ProPublica, Jan. 7,
2021, https://bit.ly/380QS8k; W.J. Hennigan and Vera Bergengruen, Insurrectionists Openly Planned for Weeks to
Storm the Capitol. Why Were Police So Easily Overwhelmed?, Time, Jan. 7, 2021, https://bit.ly/3868eRc; Ben


                                                       3
            Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 4 of 16




        14.      The U.S. Capitol Police officers’ labor union has called this “lack of planning” by

various agencies a “failure of leadership at the very top.” 5

        15.      To help answers questions about these issues, CREW submitted FOIA requests on

January 8, 2021 to DOJ, the FBI, DOD, and the Army. On January 10, 2021, CREW submitted

another set of FOIA requests to DOJ, the FBI, DOD, the Army, DHS, and the Park Police.

                 January 8, 2021 FOIA Requests to DOJ, FBI, DOD, and the Army

        16.      On January 8, 2021, CREW submitted four materially identical FOIA requests to

DOJ, the FBI, DOD, and the Army seeking the following:

                 1.       All records from December 1, 2020 to January 6, 2021 relating to securing
                          the U.S. Capitol Building during the January 6, 2021 congressional
                          session to count electoral votes.

                 2.       All records from December 1, 2020 to January 6, 2021 reflecting any
                          request by the U.S. Capitol Police for assistance or support to secure the
                          U.S. Capitol Building during the January 6, 2021 congressional session to
                          count electoral votes, and any response to such requests.

                 3.       All records from December 1, 2020 to January 6, 2021 reflecting any offer
                          by the [Defendant agencies] to provide assistance or support to U.S.
                          Capitol Police to secure the U.S. Capitol Building during the January 6,
                          2021 congressional session to count electoral votes, and any response to
                          such offers.

        17.      Each of CREW’s requests sought expedited processing and a fee waiver.

        18.      On January 8, 2021, CREW received confirmation through FOIA.gov that the

Army had received CREW’s request, and was provided the confirmation ID 184816.




Collins and Brandy Zadrozny, Extremists made little secret of ambitions to ‘occupy’ Capitol in weeks before attack,
NBC News, Jan. 8, 2021, https://nbcnews.to/2NU5M9q; David Ignatius, Why weren’t officials at the Capitol more
prepared for this insurrection?, Washington Post, Jan. 6, 2021, https://wapo.st/3rcg4js.
5
  John Henry (@JohnHenryWUSA), Twitter (Jan. 7, 2021), https://bit.ly/3igysEa.


                                                         4
             Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 5 of 16




       19.      By letter dated January 14, 2021, DOD acknowledged receipt of CREW’s request,

assigned it tracking number 21-F-0403, granted CREW’s request for expedited processing, and

invoked a 10-working day extension to its response deadline due to “unusual circumstances.”

       20.      By letter dated January 14, 2021, DOJ acknowledged receipt of CREW’s request,

assigned it tracking number FOIA-2021-00559, granted CREW’s request for expedited

processing, and invoked a 10-working day extension to its response deadline due to “unusual

circumstances.”

       21.      By letter dated January 21, 2021, the FBI acknowledged receipt of CREW’s

request, assigned it tracking number FOIPA Request No. 1486993-000, and invoked a 10-

working day extension to its response deadline due to “unusual circumstances.”

       22.      By letter dated February 4, 2021, the FBI granted CREW’s request for expedited

processing.

       23.      To date, CREW has received no other communications from Defendants

regarding its January 8, 2021 FOIA requests.

                            January 10, 2021 FOIA Request to DOJ

       24.      On January 10, 2021, CREW submitted a FOIA request to DOJ seeking the

following:

                1.     All records from December 1, 2020 to January 6, 2021 reflecting any
                       plans for demonstrations, gatherings, disruptions, attacks, or riots in
                       Washington, D.C. on January 6, 2021 that were identified by the DOJ or
                       other agencies through social media monitoring, threat assessments, or
                       other means.

                2.     All records from December 1, 2020 to January 6, 2021 reflecting any tips,
                       complaints, referrals, allegations, or reports submitted to the DOJ
                       regarding planned demonstrations, gatherings, disruptions, attacks, or riots
                       in Washington, D.C. on January 6, 2021.




                                                 5
             Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 6 of 16




                3.     All records from December 1, 2020 to January 6, 2021 reflecting the
                       DOJ’s communication to other agencies—including without limitation the
                       U.S. Capitol Police, the D.C. Metropolitan Police Department, the
                       Department of Defense, or the Department of Homeland Security—of the
                       risks or threats posed by planned demonstrations, gatherings, disruptions,
                       attacks, or riots in Washington, D.C. on January 6, 2021.

                4.     All records from December 1, 2020 to January 6, 2021 relating to the DOJ
                       providing assistance or support to the D.C. Metropolitan Police
                       Department or any other agency in connection with the January 6, 2021
                       congressional session to count electoral votes.

       25.      CREW’s request sought expedited processing and a fee waiver.

       26.      By letter dated January 15, 2021, DOJ acknowledged receipt of CREW’s request,

assigned it tracking number FOIA-2021-00561, granted CREW’s request for expedited

processing, and invoked a 10-working day extension to its response deadline due to “unusual

circumstances.”

       27.      To date, CREW has received no other communications from DOJ regarding its

January 10, 2021 FOIA request.

                          January 10, 2021 FOIA Request to the FBI

       28.      On January 10, 2021, CREW submitted a FOIA request to the FBI seeking the

following:

                1.     All records from December 1, 2020 to January 6, 2021 reflecting any
                       plans for demonstrations, gatherings, disruptions, attacks, or riots in
                       Washington, D.C. on January 6, 2021 that were identified by the FBI or
                       other agencies through social media monitoring, threat assessments, or
                       other means.

                2.     All records from December 1, 2020 to January 6, 2021 reflecting any tips,
                       complaints, referrals, allegations, or reports submitted to the FBI regarding
                       planned demonstrations, gatherings, disruptions, attacks, or riots in
                       Washington, D.C. on January 6, 2021.

                3.     All records from December 1, 2020 to January 6, 2021 reflecting the FBI’s
                       communication to other agencies—including without limitation the U.S.
                       Capitol Police, the D.C. Metropolitan Police Department, the Department



                                                 6
             Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 7 of 16




                       of Defense, or the Department of Homeland Security—of the risks or
                       threats posed by planned demonstrations, gatherings, disruptions, attacks,
                       or riots in Washington, D.C. on January 6, 2021.

                4.     All records from December 1, 2020 to January 6, 2021 relating to the FBI
                       providing assistance or support to the D.C. Metropolitan Police
                       Department or any other agency in connection with the January 6, 2021
                       congressional session to count electoral votes.

       29.      CREW’s request sought expedited processing and a fee waiver.

       30.      By letter dated January 21, 2021, the FBI acknowledged receipt of CREW’s

request, assigned it tracking number FOIPA Request No. 1486993-000, and invoked a 10-

working day extension to its response deadline due to “unusual circumstances.”

       31.      By letter dated February 4, 2021, the FBI granted CREW’s request for expedited

processing.

       32.      To date, CREW has received no other communications from the FBI regarding its

January 10, 2021 FOIA request.

                            January 10, 2021 FOIA Request to DOD

       33.      On January 10, 2021, CREW submitted a FOIA request to DOD seeking the

following:

                1.     All records from December 1, 2020 to January 6, 2021 relating to DOD,
                       the National Guard, or the Army providing assistance or support to the
                       D.C. Metropolitan Police Department in connection with the January 6,
                       2021 congressional session to count electoral votes.

                2.     All records reflecting the parameters for the National Guard’s deployment
                       to D.C. on January 6, 2021, including any limitations imposed on the
                       number of personnel deployed, their movement within the District, or their
                       use of force.

                3.     All communications with the D.C. Mayor’s Office or the D.C.
                       Metropolitan Police Department regarding the parameters for the National
                       Guard’s deployment to D.C. on January 6, 2021.




                                                7
             Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 8 of 16




                       This request includes without limitation any responsive communications
                       sent or received by Acting Secretary of Defense Christopher Miller, Chief
                       of Staff to the Acting Secretary of Defense Kashyap Patel, or Assistant
                       Secretary of Defense for Homeland Defense and Global Security Kenneth
                       Rapuano.

       34.      CREW’s request sought expedited processing and a fee waiver.

       35.      By letter dated January 14, 2021, DOD acknowledged receipt of CREW’s request,

assigned it tracking number 21-F-0408, granted CREW’s request for expedited processing, and

invoked a 10-working day extension to its response deadline due to “unusual circumstances.”

       36.      By letter dated January 22, 2021, DOD stated that it was partially referring

CREW’s request to the U.S. National Guard Bureau for processing.

       37.      To date, CREW has received no other communications from DOD regarding its

January 10, 2021 FOIA request.

                          January 10, 2021 FOIA Request to the Army

       38.       On January 10, 2021, CREW submitted a FOIA request to the Army seeking the

following:

                1.     All records from December 1, 2020 to January 6, 2021 relating to DOD,
                       the National Guard, or the Army providing assistance or support to the
                       D.C. Metropolitan Police Department in connection with the January 6,
                       2021 congressional session to count electoral votes.

                2.     All records reflecting the parameters for the National Guard’s deployment
                       to D.C. on January 6, 2021, including any limitations imposed on the
                       number of personnel deployed, their movement within the District, or their
                       use of force.

                3.     All communications with the D.C. Mayor’s Office or the D.C.
                       Metropolitan Police Department regarding the parameters for the National
                       Guard’s deployment to D.C. on January 6, 2021.

                       This request includes without limitation any responsive communications
                       sent or received by Secretary of the Army Ryan McCarthy or Chief of
                       Staff of the Army General James McConville.




                                                 8
             Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 9 of 16




       39.      On January 10, 2021, CREW received confirmation through FOIA.gov that the

Army had received CREW’s request, and was provided the confirmation ID 185206.

       40.      To date, CREW has received no other communications from the Army regarding

its January 10, 2021 FOIA request.

                            January 10, 2021 FOIA Request to DHS

       41.      On January 10, 2021, CREW submitted a FOIA request to DHS seeking the

following:

                1.     All records from December 1, 2020 to January 6, 2021 reflecting any
                       plans for demonstrations, gatherings, disruptions, attacks, or riots in
                       Washington, D.C. on January 6, 2021 that were identified by any DHS
                       component—including without limitation the Office of Intelligence &
                       Analysis (“I&A”) and the Federal Protective Service (“FPS”)—or other
                       agencies through social media monitoring, threat assessments, or other
                       means.

                2.     All records from December 1, 2020 to January 6, 2021 reflecting any tips,
                       complaints, referrals, allegations, or reports submitted to any DHS
                       component—including without limitation I&A and FPS—regarding
                       planned demonstrations, gatherings, disruptions, attacks, or riots in
                       Washington, D.C. on January 6, 2021.

                3.     All records from December 1, 2020 to January 6, 2021 reflecting DHS’s
                       communication to other agencies—including without limitation the U.S.
                       Capitol Police, the D.C. Metropolitan Police Department, the Federal
                       Bureau of Investigation, the Department of Justice, or the Department of
                       Defense—of the risks or threats posed by planned demonstrations,
                       gatherings, disruptions, attacks, or riots in Washington, D.C. on January 6,
                       2021.

                4.     All records from December 1, 2020 to January 6, 2021 relating to any
                       DHS component—including without limitation I&A and FPS—providing
                       assistance or support to the U.S. Capitol Police, the D.C. Metropolitan
                       Police Department, or any other agency in connection with the January 6,
                       2021 congressional session to count electoral votes.

       42.      CREW’s request sought expedited processing and a fee waiver.




                                                 9
         Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 10 of 16




       43.       By letter dated January 20, 2021, DHS acknowledged receipt of CREW’s request,

assigned it tracking number 2021-HQFO-00392, granted CREW’s request for expedited

processing, conditionally granted CREW’s request for a fee waiver, and invoked a 10-working

day extension to its response deadline due to “unusual circumstances.”

       44.       DHS’s January 20, 2021 letter noted that it was referring CREW’s request to FPS,

I&A, and the Secret Service for processing.

       45.       By letter dated January 21, 2021, DHS acknowledged receipt of CREW’s request,

assigned it tracking number 2021-FPFO-00060, granted CREW’s request for expedited

processing, conditionally granted CREW’s request for a fee waiver, and invoked a 10-working

day extension to its response deadline due to “unusual circumstances.”

       46.       By letter dated January 21, 2021, the Secret Service acknowledged receipt of

CREW’s request, assigned it tracking number 20210320, and granted CREW’s request for

expedited processing.

       47.       By letter dated March 1, 2021, the Secret Service noted it had completed its

search and located potentially responsive records, but did not state that it had made any

determination on releasing records to CREW.

       48.       On March 3, 2021, FPS issued a final response to CREW’s request, releasing four

pages in full and 81 pages in part, and withholding nine pages in full.

       49.       To date, CREW has received no other communications from DHS or its

components regarding CREW’s January 10, 2021 FOIA request.

                        January 10, 2021 FOIA Request to the Park Police

       50.       On January 10, 2021, CREW submitted a FOIA request to the Park Police seeking

the following:




                                                 10
          Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 11 of 16




              1.     All records from December 1, 2020 to January 6, 2021 relating to the U.S.
                     Park Police (“USPP”) providing assistance or support to the U.S. Capitol
                     Police, the D.C. Metropolitan Police Department, or any other agency in
                     connection with the January 6, 2021 congressional session to count
                     electoral votes.

              2.     All records from December 1, 2020 to January 6, 2021 reflecting any
                     plans for demonstrations, gatherings, disruptions, attacks, or riots in
                     Washington, D.C. on January 6, 2021 that were identified by the USPP or
                     other agencies through social media monitoring, threat assessments, or
                     other means.

              3.     All records from December 1, 2020 to January 6, 2021 reflecting any tips,
                     complaints, referrals, allegations, or reports submitted to the USPP
                     regarding planned demonstrations, gatherings, disruptions, attacks, or riots
                     in Washington, D.C. on January 6, 2021.

              4.     All records from December 1, 2020 to January 6, 2021 reflecting the
                     USPP’s communication to other agencies—including without limitation
                     the U.S. Capitol Police, the D.C. Metropolitan Police Department, the
                     Federal Bureau of Investigation, the Department of Justice, the
                     Department of Defense, or the Department of Homeland Security—of the
                     risks or threats posed by planned demonstrations, gatherings, disruptions,
                     attacks, or riots in Washington, D.C. on January 6, 2021.

       51.    CREW’s request sought expedited processing and a fee waiver.

       52.    By email sent through foiaonline.gov on January 10, 2021, the Park Police

acknowledged receipt of CREW’s request and assigned it tracking number DOI-NPS-2021-

001744.

       53.    To date, CREW has received no other communications from the Park Police

regarding its January 10, 2021 FOIA request.




                                               11
         Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 12 of 16




                                CREW’S CLAIMS FOR RELIEF

                                      COUNT I
                   DOJ’s Wrongful Withholding of Records Responsive to
                     CREW’s January 8 and 10, 2021 FOIA Requests

                 (DOJ Tracking Nos. FOIA-2021-00559 and FOIA-2021-00561)
                           (FBI FOIPA Request No. 1486993-000)

       54.    CREW repeats and re-alleges the foregoing paragraphs.

       55.    In its January 8, 2021 FOIA requests, CREW properly asked for records within

the possession, custody, and control of DOJ and its component the FBI.

       56.    In its January 10, 2021 FOIA requests, CREW properly asked for records within

the possession, custody, and control of DOJ and its component the FBI.

       57.    DOJ and the FBI are wrongfully withholding records responsive to CREW’s

FOIA requests.

       58.    DOJ and the FBI have failed to conduct adequate searches in response to

CREW’s FOIA requests.

       59.    By failing to timely release all requested records in full to CREW, DOJ and the

FBI are in violation of FOIA.

       60.    CREW is therefore entitled to injunctive and declaratory relief requiring

immediate processing and disclosure of the records requested in its January 8 and 10, 2021 FOIA

requests to DOJ and the FBI.

                                      COUNT II
                   DHS’s Wrongful Withholding of Records Responsive to
                         CREW’s January 10, 2021 FOIA Request

                 (DHS Tracking Nos. 2021-HQFO-00392 and 2021-FPFO-00060)
                           (Secret Service Tracking No. 20210320)

       61.    CREW repeats and re-alleges the foregoing paragraphs.




                                              12
         Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 13 of 16




       62.    In its January 10, 2021 FOIA request, CREW properly asked for records within

the possession, custody, and control of DHS and its components.

       63.    DHS and its components are wrongfully withholding records responsive to

CREW’s FOIA request.

       64.    DHS and its components have failed to conduct adequate searches in response to

CREW’s FOIA request.

       65.    By failing to timely release all requested records in full to CREW, DHS and its

components are in violation of FOIA.

       66.    CREW is therefore entitled to injunctive and declaratory relief requiring

immediate processing and disclosure of the records requested in its January 10, 2021 FOIA

request to DHS.

                                    COUNT III
                  DOD’s Wrongful Withholding of Records Responsive to
                    CREW’s January 8 and 10, 2021 FOIA Requests

                       (DOD Tracking Nos. 21-F-0403 and 21-F-0408)

       67.    CREW repeats and re-alleges the foregoing paragraphs.

       68.    In its January 8 and 10, 2021 FOIA requests, CREW properly asked for records

within the possession, custody, and control of DOD and its components.

       69.    DOD and its components are wrongfully withholding records responsive to

CREW’s FOIA requests.

       70.    DOD and its components have failed to conduct adequate searches in response to

CREW’s FOIA requests.

       71.    By failing to timely release all requested records in full to CREW, DOD and its

components are in violation of FOIA.




                                              13
            Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 14 of 16




       72.      CREW is therefore entitled to injunctive and declaratory relief requiring

immediate processing and disclosure of the records requested in its January 8 and 10, 2021 FOIA

requests to DOD.

                                      COUNT IV
                 The Army’s Wrongful Withholding of Records Responsive to
                      CREW’s January 8 and 10, 2021 FOIA Requests

                            (Army Tracking Nos. 184816 and 185206)

       73.      CREW repeats and re-alleges the foregoing paragraphs.

       74.      In its January 8 and 10, 2021 FOIA requests, CREW properly asked for records

within the possession, custody, and control of the Army.

       75.      The Army is wrongfully withholding records responsive to CREW’s FOIA

requests.

       76.      The Army has failed to conduct an adequate search in response to CREW’s FOIA

requests.

       77.      By failing to timely release all requested records in full to CREW, the Army is in

violation of FOIA.

       78.      CREW is therefore entitled to injunctive and declaratory relief requiring

immediate processing and disclosure of the records requested in its January 8 and 10, 2021 FOIA

requests to the Army.

                                         COUNT V
                  Interior’s Wrongful Withholding of Records Responsive to
                           CREW’s January 10, 2021 FOIA Request

                         (Interior Tracking No. DOI-NPS-2021-001744)

       79.      CREW repeats and re-alleges the foregoing paragraphs.




                                                14
             Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 15 of 16




        80.      In its January 10, 2021 FOIA request, CREW properly asked for records within

the possession, custody, and control of Interior and its component the Park Police.

        81.      Interior and the Park Police are wrongfully withholding records responsive to

CREW’s FOIA request.

        82.      Interior and the Park Police have failed to conduct adequate searches in response

to CREW’s FOIA request.

        83.      By failing to timely release all requested records in full to CREW, Interior and the

Park Police are in violation of FOIA.

        84.      CREW is therefore entitled to injunctive and declaratory relief requiring

immediate processing and disclosure of the records requested in its January 10, 2021 FOIA

request to Interior.

                                          Requested Relief

        WHEREFORE, CREW respectfully requests that this Court:

        1.       Order Defendants to immediately and fully process CREW’s FOIA requests and

disclose all non-exempt documents to CREW;

        2.       Issue a declaration that CREW is entitled to immediate processing and disclosure

of the requested records;

        3.       Provide for expeditious proceedings in this action;

        4.       Retain jurisdiction of this action to ensure no agency records are wrongfully

withheld;

        5.       Award CREW its costs and reasonable attorneys’ fees in this action; and

        6.       Grant such other relief as the Court may deem just and proper.




                                                  15
  Case 1:21-cv-00572-RC Document 1 Filed 03/04/21 Page 16 of 16




Date: March 4, 2021                 Respectfully Submitted,

                                    /s/ Nikhel S. Sus
                                    Nikhel S. Sus
                                    (D.C. Bar No. 1017937)
                                    Laura C. Beckerman
                                    (D.C. Bar No. 1008120)
                                    CITIZENS FOR RESPONSIBILITY AND
                                    ETHICS IN WASHINGTON
                                    1101 K St. NW, Suite 201
                                    Washington, D.C. 20005
                                    Telephone: (202) 408-5565
                                    Fax: (202) 588-5020
                                    nsus@citizensforethics.org




                               16
